Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 7/1/2022 has been entered.  Claims 7/1/2022 remain pending in the application.  Applicant's amendments to the claims have overcome each and every 102 and103 rejection previously set forth in the Final Office Action mailed 3/4/2022.

	Terminal Disclaimer
The terminal disclaimer filed on 7/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.  10796468 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest
automatically detecting one or more features of a received user input for a face, 
the automatically detecting comprising automatically determining a plurality of spatial coordinates for the face,
each spatial coordinate of the plurality of spatial coordinates for the face being associated with one of the one or more features of the received user input for the face, 
the plurality of spatial coordinates for the face being determined using ray casting techniques;
automatically deforming a template geometry based on the one or more detected features to automatically generate a custom geometry;
automatically transferring a texture of the received user input to the custom geometry;
automatically deforming a template control structure based on the one or more detected features to automatically generate a custom control structure; and
automatically generating an animatable object having the custom geometry, the transferred texture, and the custom control structure in the context of claim 1.  Claims 2-10 are free from the prior art based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619